Exhibit 10.11

Dot Hill Systems Corp.
NON-EMPLOYEE DIRECTOR COMPENSATION POLICY


Each member of the Board of Directors (the “Board”) of Dot Hill Systems Corp.
(the “Company”) who is not also serving as an employee of the Company or any of
its subsidiaries and who is designated by the Compensation Committee of the
Board as eligible to receive compensation for his or her services as a member of
the Board (each such member, an “Eligible Director”) will receive the
compensation described in this Non-Employee Director Compensation Policy for his
or her Board service.


This policy may be amended at any time in the sole discretion of the
Compensation Committee of the Board.


Annual Cash Compensation


The annual cash compensation amount set forth below is payable in equal
quarterly installments, payable in arrears on the last day of each fiscal
quarter in which the service occurred. If an Eligible Director joins the Board
or a committee of the Board at a time other than effective as of the first day
of a fiscal quarter, each annual retainer and fee set forth below will be
pro-rated based on the number of days served in the applicable fiscal year, with
the pro-rated amount paid for the first fiscal quarter in which the Eligible
Director provides the service, and regular full quarterly payments thereafter.
All annual cash retainers and fees are vested upon payment.
 
1.
Annual Board Service Retainer:
 
a.
All Eligible Directors: $37,000 per year plus an additional $1,000 for each
scheduled regular Board meeting attended.
 
b.
Chairman of the Board: $72,000 per year plus an additional $1,000 for each
scheduled regular Board meeting attended.
 
 
 
2.
Annual Audit Committee Service Fee:
 
a.
Chairman of the Audit Committee: $7,000 plus an additional $1,000 for each Audit
Committee meeting attended.
 
b.
Member of the Audit Committee: $5,000 plus an additional $1,000 for each Audit
Committee meeting attended.
 
 
 
3.
Annual Nominating and Corporate Governance Committee Service Fee:
 
a.
Chairman of the Nominating and Corporate Governance Committee: $4,000 plus an
additional $1,000 for each Nominating and Corporate Governance Committee meeting
attended.
 
b.
Member of the Nominating and Corporate Governance Committee: $3,000 plus an
additional $1,000 for each Nominating and Corporate Governance Committee meeting
attended.
 
 
 
4.
Annual Compensation Committee Service Fee:
 
a.
Chairman of the Compensation Committee: $4,000 plus an additional $1,000 for
each Compensation Committee meeting attended.
 
b.
Member of the Compensation Committee: $3,000 plus an additional $1,000 for each
Compensation Committee meeting attended.



Equity Compensation


The equity compensation set forth below will be granted under the Company’s 2009
Equity Incentive Plan, as amended (the “2009 Plan”), and the Amended and
Restated 2000 Non-Employee Directors’ Stock Option Plan (the “Directors’ Plan”
and, together with the 2009 Plan, the “Plans”). All stock options granted
pursuant to this policy will be nonstatutory stock options, with an exercise
price per share equal to 100% of the Fair Market Value (as defined in the
applicable Plan) of the underlying Common Stock of the Company (the “Common
Stock”) on the date of grant, and will have a term of ten years from the date of
grant (subject to earlier termination in connection with a termination of
service as provided in the applicable Plan) and will vest in full upon a Change
in Control (as defined in the applicable Plan).


1. Initial Grant: On (a) the date of each Eligible Director’s initial election
to the Board (or, if such date is not a market trading day, the first market
trading day thereafter), each Eligible Director automatically will be granted,
without further action by the Board or Compensation Committee of the Board, a
stock option for 50,000 shares of Common Stock under the Directors’ Plan.




--------------------------------------------------------------------------------

Exhibit 10.11

One-quarter of the shares will vest twelve months after the date of grant and
the remaining shares will vest monthly over a three year period such that the
stock option is fully vested on the fourth anniversary of the date of grant,
subject to the Eligible Director’s Continuous Service (as defined in the
Directors’ Plan) through each such vesting date. An Eligible Director who, in
the one year prior to his or her initial election to serve on the Board as a
non-employee director, served as an employee of the Company or one of its
subsidiaries will not be eligible for an initial grant.


2. Annual Grant: On the date of each annual Company stockholder meeting, each
Eligible Director automatically will be granted, without further action by the
Board or Compensation Committee of the Board, fully vested (i) stock options for
10,000 shares of Common Stock under the Directors’ Plan and (ii) stock options
for 5,000 shares of Common Stock under the 2009 Plan.


